Title: The Letter Book for the Braddock Campaign
From: Washington, George
To: 


The Preface to this volume includes an extended discussion of the problems relating to the letter books that GW kept during the French

and Indian War, all of which are in the Washington Papers at the Library of Congress. There are two manuscript copies of the letter book for the Braddock campaign in the library. One is the original letter book kept by GW during the campaign and revised by him. Most of the many changes written on the manuscript are in Washington’s later hand, indicating that he made them no earlier than the 1770s and probably later. The fact that there are two sets of these later changes, written with different ink and different pens, make clear that GW made major revisions not once but at least twice. The other manuscript letter book is a copy made by a clerk and incorporates all of GW’s revisions. Both these manuscripts of the Braddock campaign letter book contain not only letters that GW wrote but also two letters that he received. The recopied letter book includes in addition other material such as a partial collection of Braddock’s daily orders.
Of the letter books that GW kept as colonel of the Virginia Regiment in the years following the Braddock campaign, we have, with a single exception in 1758, only the copies of them made by a clerk, and in every instance the clerk incorporated changes later made by GW. This presents problems because most of the many letters and orders that GW wrote during more than 3 years as colonel are to be found nowhere but in these recopied letter books. To establish some basis for judging how widely the revised letter books may differ from the lost originals, the editors of the Papers decided not only to print what GW initially wrote in the original letter book for the Braddock campaign but to show his later emendations and insertions as well. This policy has the additional advantage of allowing others to observe the ambitious and often querulous young officer of the primary text being here and there tactfully corrected by his mature self, confident of his place in history.
GW’s own revised letter book for the Braddock campaign is a complex document, with changes within changes, made in different ways. GW achieved some of his revisions by superimposing in heavy ink new words or letters on older ones and achieved others by inserting the changes between words or in the margins. At times he carefully scraped the original ink off the paper with a knife and then wrote his changes there. Most often he simply struck out letters, words, or whole lines, usually with a series of heavy loops, and inserted his new wording above his previous wording, sometimes indicating the exact placement in the text with a caret but often not.
No attempt has been made to show in print exactly how GW’s changes appear on the manuscript page. Instead, the 1755 text is printed in text type on the main line and the later revisions in smaller




 

type on the change line above. The main line, what GW originally wrote in the letter book, we have transcribed and printed in the same way as we have any other document, but with certain additional devices. The words or letters that GW later marked out, those upon which he later superimposed new words or letters, and those that he later attempted to erase but which remain legible are all printed in canceled type. Illegible erasures are indicated by the word erasure in angle brackets. The carets GW inserted in the original text when making his revisions are retained on the main line. We have also retained on the main line all punctuation marks and underlinings except those that are clearly an integral part of later additions. It is often impossible to tell whether a period, comma, or line was in the original text or was later inserted.
The second line of type, the change line, contains all of GW’s later revisions in the final form that the clerk copied. No matter where these later changes appear in the original manuscript, whether on, above, or beside the lines of the original text, they have been moved to the change line in this printed version and are transcribed and printed there in accordance with our usual procedures. All changes within the later changes have been silently incorporated on the change line, and no canceled type, carets, or indications of erasures appear there.
 For judging the reliability of the recopied letter books, 1755–58, it is of some use to know that the clerk’s copy of GW’s revised letter book for the Braddock campaign is on the whole an accurate one. A comparison of the original with the clerk’s copy reveals few significant differences between the two. Nor do there seem to have been important differences between the letters GW actually wrote or received in the spring and summer of 1755 and the copies of them that he made at the time. Of the 52 documents in the letter book proper, 3 have survived in other forms. These are an ALS from Robert Orme to GW, 2 Mar. 1755, a photostatic copy of GW’s ALS to Sarah Cary Fairfax, 7 June 1755, and several contemporary copies of his letter to Robert Dinwiddie, 7 June 1755. A comparison of each of these with the primary text of each of the letter-book copies indicates that, like his clerk, GW was also a careful copyist.
It is not known precisely when GW corrected this letter book for the Braddock campaign and his other letter books dating from the French and Indian War, nor is it known when and by whom the corrected letter books were copied. For the suggestion that GW made his revisions first in 1786–87 and again in 1797–98 and thereafter had them copied by one or two men in his employ at Mount Vernon, see the Preface to this volume.
